Exhibit 10.14

 

BIOSANTE PHARMACEUTICALS, INC.

 

DESCRIPTION OF NON-EMPLOYEE DIRECTOR

COMPENSATION ARRANGEMENTS

 

Retainer and Meeting Fees.   The cash compensation paid to our non-employee
directors consists of annual cash retainers paid to each Board member, our
Chairman of the Board and each Board committee chair and member.  The following
table sets forth the annual cash retainers currently paid to our non-employee
directors:

 

Description

 

Annual
Cash Retainer

 

Board Member

 

$

25,000

 

Chairman of the Board (in addition to Board member retainer)

 

12,500

 

Audit and Finance Committee Chair

 

15,000

 

Compensation Committee Chair

 

10,000

 

Nominating and Corporate Governance Committee Chair

 

7,000

 

Audit and Finance Committee Member (other than Chair)

 

7,500

 

Compensation Committee Member (other than Chair)

 

5,000

 

Nominating and Corporate Governance Committee Member (other than Chair)

 

3,500

 

 

The annual cash retainers are paid on a quarterly basis in the beginning of each
calendar quarter.  For example, the retainers paid in the beginning of the first
calendar quarter are for the period from January 1 through March 31.

 

The table below sets forth the per meeting fees currently paid to our
non-employee directors:

 

Description

 

Meeting
Fees

 

Board Meeting (in person)

 

$

2,000

 

Board Meeting (telephonic)

 

1,000

 

Board Committee (in person or telephonic)

 

1,000

 

 

We do not compensate Mr. Simes separately for serving on the Board of Directors
or any of the Board committees.

 

Stock Options.

 

Each of our non-employee directors receives an automatic grant of options to
purchase shares of our common stock upon the director’s initial election to the
Board of Directors and on an annual basis on the last business day of March each
year.  In addition, our Chairman of the Board receives an additional automatic
option grant.  The options have a ten-year term and an exercise price equal to
the fair market value of our common stock on the grant date.  The initial
options vest and become exercisable in four equal annual installments and the
annual options vest and become exercisable in full on the one-year anniversary
of the grant date.

 

--------------------------------------------------------------------------------


 

The table below sets forth the number of options granted to each of our
non-employee directors as initial and annual grants and the additional option
grant to our Chairman of the Board:

 

Description

 

Number of Shares
Underlying
Option Grants

 

New Board Member (initial grant)

 

50,000

 

Board Member (annual basis)

 

25,000

 

Chairman of the Board (annual basis)

 

10,000

 

 

Reimbursement of Expenses.  We reimburse each member of our Board of Directors,
including Mr. Simes, for out-of-pocket expenses incurred in connection with
attending Board and Board committee meetings.

 

--------------------------------------------------------------------------------